Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 4, 2019

                                        No. 04-19-00514-CR

                                           George LUCIO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-2556-CR-A
                           Honorable Gary L. Steel, Judge Presiding


                                            ORDER
        Appellant George Lucio’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there
are no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to
withdraw to appellant and explained appellant’s rights to review the record, file a pro se brief,
and file a pro se petition for discretionary review if this court determines the appeal is frivolous.
See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter
explained how to obtain the record and enclosed a motion for this purpose. See id.

       Appellant has filed a motion to obtain a copy of the record. The motion is granted. We
order the clerk of this court to send appellant, pro se, a copy of the record.

        If Lucio desires to file a pro se brief, we order that he do so by January 21, 2020. If
appellant files a timely pro se brief, the State may file a responsive brief no later than thirty days
after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a timely
pro se brief, the State may file a brief in response to counsel’s brief no later than January 3,
2020.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.

        We order the clerk of this court to serve a copy of this order on appellant, his counsel,
the attorney for the State, and the clerk of the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.




                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court